FILED
                                                                            Oct 15 2020, 8:50 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




      ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
      Robert D. King, Jr.                                        SOUTHSIDE ANIMAL SHELTER,
      David R. Thompson                                          INC.
      The Law Office of Robert D. King, Jr.,                     Laura S. Reed
      P.C.                                                       Riley Bennett Egloff, LLP
      Indianapolis, Indiana                                      Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Brooke Brown, by next friend                               October 15, 2020
      Mark Brown,                                                Court of Appeals Case No.
      Appellant-Plaintiff,                                       20A-CT-66
                                                                 Appeal from the Marion Superior
              v.                                                 Court
                                                                 The Honorable Timothy Oakes,
      Southside Animal Shelter, Inc.,                            Judge
      Humane Society of Clinton                                  Trial Court Cause No.
      County, Inc., and the City of                              49D02-1704-CT-15339
      Indianapolis,
      Appellee-Defendant



      May, Judge.



[1]   Brooke Brown (“Brooke”), by her next friend Mark Brown (“Brown”), appeals

      the trial court’s grant of summary judgment in favor of Southside Animal


      Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020                            Page 1 of 12
      Shelter, Inc. (“Southside”). Brown presents multiple issues for our review, one

      of which we find dispositive: Whether Southside had a duty to inform the

      Browns of a dog’s vicious characteristics so far as they were known or

      ascertainable by exercise of reasonable care. We reverse and remand.



                                 Facts and Procedural History
[2]   In December 2014, the Clinton County Humane Society (“CCHS”) received a

      dog named Grieg, 1 who had been surrendered by his owner because Grieg did

      not get along with another dog in the household. Grieg was a Gordon Setter.

      On January 9, 2015, CCHS adopted Grieg out to Amy Dirks, who transported

      Grieg to Indianapolis. At some point shortly thereafter, Grieg attacked Amy’s

      two-year-old son, Henry, causing significant injuries. After the bite incident, on

      February 16, 2015, the family surrendered Grieg to the Marion County Animal

      Control (“MCAC”). Amy reported on the intake form with MCAC, regarding

      the incident, “Nipped at son when he was giving dog a hug around neck later in

      day – lunged at son & bit him when toddler came up to pet the dog. Dog had

      been hugged before, but we didn’t see the dog’s stress. The dog had had

      enough.” (Appellant’s App. Vol. II at 204) (errors in original).

[3]   After his arrival at the MCAC, Grieg was placed on a ten-day quarantine. At

      some point during that ten-day quarantine, representatives from CCHS and




      1
          The record and the parties also refer to the dog as “Greg.” (See, e.g., Appellant’s App. Vol. II at 94.)


      Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020                                     Page 2 of 12
      MCAC spoke 2 about Grieg returning to CCHS. MCAC told CCHS that Grieg

      had bitten a child, and CCHS reacquired Grieg on February 23, 2015. At some

      point between that date and December 2015, CCHS adopted out Grieg to

      someone for a brief period of time. That person returned Grieg after the dog

      lunged at him.

[4]   In December 2015, Darcie Kurtz, the Transport Coordinator at the Low Cost

      Spay and Neuter Clinic Animal Shelter in Brownsburg, visited CCHS. Kurtz

      had a pre-existing professional relationship with Southside. 3 She encountered

      Grieg and contacted Rosie Ellis, the founder and president of Southside. Kurtz

      asked Ellis if she could transport Grieg to Southside to be considered for

      adoption. Kurtz told Ellis that Grieg was “a nice boy.” (Id. at 64.) At the

      time, Grieg was approximately six to eight years old.

[5]   Kurtz transported Grieg to Southside on December 23, 2015. Sara Briening, a

      Southside employee, received Grieg. Briening testified in a deposition:

                 When Gre[i]g was brought to our facility, the person that brought
                 him said that he had been brought back. The man had said that
                 he had lunged at him but that – I was told that there was [sic] no
                 bite marks, there was not an actual bite. And that the general
                 consensus was that it was miscommunication between human
                 and animal or that it wasn’t a factual incident.




      2
       MCAC indicated CCHS contacted them and asked for Grieg back; CCHS contends MCAC called them
      and asked if they wanted Grieg back.
      3
          The parties dispute the nature of this relationship.


      Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020                  Page 3 of 12
      (Id. at 80-1.) Employees and volunteers at Southside observed and assessed

      Grieg for eight days, during which Grieg showed no signs of aggression. At

      some point during those eight days, Briening called CCHS to learn more

      information about Grieg. She testified during her deposition that the person she

      spoke to at CCHS did not mention the lunging incident and “that [CCHS] had

      had a behavior assessment done, but that he had passed that.” (Id. at 84.)

      Briening asked for a copy of the assessment, which she did not receive until

      January 4, 2016.

[6]   On December 29, 2015, the Browns came to the shelter to adopt a dog. The

      Browns visited with Grieg that day and came back on December 31, 2015. No

      one at Southside told Brown about the alleged lunging incident involving

      Grieg’s former owner. On December 31, 2015, Brown paid Southside $275 to

      adopt Grieg and signed a release that stated, in relevant part:

              The undersigned agrees that the health and history of this animal
              is unknown and for that reason the adopter releases the
              Southside Animal Shelter and all it’s [sic] representatives from all
              liability, claims and damages should the animal become ill or die,
              and from any situations that may arise by reason of the animal’s
              actions, toward the person or property of the adopter or any
              other person. The undersigned owner agrees that all further
              medical care and bill [sic] are their responsibility as of the signing
              of this agreement.


      (Id. at 115.)


[7]   At approximately 1:00 a.m. on January 1, 2016, Grieg attacked six-year-old

      Brooke, who sustained injuries to her face. Brooke required surgery and has
      Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020          Page 4 of 12
      permanent scarring. After the attack, MCAC retrieved Grieg and placed him

      on a bite quarantine. MCAC contacted Ellis at Southside and informed Ellis

      that Grieg was in bite quarantine. Ellis indicated Southside did not want Grieg

      back and refunded Mark the adoption fee he paid for Grieg. MCAC

      subsequently euthanized Grieg.

[8]   On April 17, 2017, the Browns filed an action against Southside, alleging

      Southside was negligent. On May 19, 2017, Southside filed its answer and on

      June 13, 2017, Southside filed its amended answer naming CCHS, Indianapolis

      Animal Control Services (“IACS”), and MCAC 4 as nonparties whose fault

      proximately caused Brooke’s injuries. Brown filed an amended complaint on

      August 17, 2017, adding CCHS as a defendant and alleged that CCHS was

      negligent. On May 16, 2018, Brown filed a second amended complaint, adding

      IACS and MCAC as defendants and alleging they also were negligent. Brown

      also added claims that Southside committed fraud and constructive fraud when

      it represented that Grieg’s history was unknown on the adoption release.

[9]   On May 24, 2019, Southside filed a motion for summary judgment, arguing it

      was not liable for Brooke’s injuries because it was not Grieg’s owner or keeper

      at the time of the incident, because Mark had released Southside from liability

      by signing the adoption release, and because Southside did not commit fraud

      when it told Mark that Grieg’s history was unknown. On May 28, 2019, IACS



      4
       As IACS and MCAC are both agencies of the City of Indianapolis, their filings were made jointly by the
      City of Indianapolis.

      Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020                            Page 5 of 12
       and MCAC filed their motion for summary judgment, arguing they were not

       liable for Brooke’s injuries because neither was Grieg’s owner or keeper at the

       time of the incident, because of a lack of proximate cause, and because of

       governmental immunity. On August 22, 2019, CCHS filed its motion for

       summary judgment, arguing it was not liable for Brooke’s injuries because it

       was not Grieg’s owner or keeper at the time of the incident. Mark answered all

       of the motions for summary judgment, and the parties filed their replies in a

       timely manner.

[10]   The trial court held a hearing on the motions for summary judgment on

       December 9, 2019. The trial court heard parties’ arguments and took the matter

       under advisement. On December 11, 2019, the trial court granted all motions

       for summary judgment, which the court memorialized in the Chronological

       Case Summary with the following entry: “Parties by counsel. Oral Argument

       heard on Defendants’ motion for summary judgment. Motions GRANTED.

       Cause is DISMISSED. Parties may submit more formal orders if they wish.”

       (Id. at 17.)


[11]   On December 11, 2019, the trial court entered a written order granting IACS

       and MCAC’s motion for summary judgment. On December 20, 2019, the trial

       court entered a written order granting Southside’s motion for summary

       judgment. On December 26, 2019, the trial court entered a written order

       granting CCHS’s motion for summary judgment. The written orders are

       virtually identical, and they indicate each relevant party’s motion for summary

       judgment was granted by the trial court. The orders do not mention the

       Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020      Page 6 of 12
       dismissal of the cause; nor do they provide any reasoning for the trial court’s

       decisions. On January 8, 2020, the Browns filed an appeal challenging the trial

       court’s grant of summary judgment for Southside. Brown does not appeal the

       trial court’s orders granting summary judgment to IACS, MCAC, or CCHS.



                                   Discussion and Decision
[12]   We review summary judgment de novo, applying the same standard as the trial

       court. Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). Drawing all

       reasonable inferences in favor of the non-moving party, we will find summary

       judgment appropriate if the designated evidence shows there is no genuine issue

       as to any material fact and the moving party is entitled to judgment as a matter

       of law. Id. A fact is material if its resolution would affect the outcome of the

       case, and an issue is genuine if a trier of fact is required to resolve the parties’

       differing accounts of the truth, or if the undisputed material facts support

       conflicting reasonable inferences. Id.


[13]   The initial burden is on the summary-judgment movant to demonstrate there is

       no genuine issue of fact as to a determinative issue, at which point the burden

       shifts to the non-movant to come forward with evidence showing there is an

       issue for the trier of fact. Id. While the non-moving party has the burden on

       appeal of persuading us a summary judgment was erroneous, we carefully

       assess the trial court’s decision to ensure the non-movant was not improperly

       denied his day in court. Id.



       Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020           Page 7 of 12
[14]   Our summary judgment policies aim to protect a party’s day in court. Id. While

       federal practice permits the moving party to merely show that the party carrying

       the burden of proof lacks evidence on a necessary element, we impose a more

       onerous burden - to affirmatively negate an opponent’s claim. Id. A self-

       serving affidavit is sufficient to preclude summary judgment if it demonstrates

       there are material facts in dispute, but a self-serving affidavit will not preclude

       summary judgment if it merely disputes a legal issue. AM General LLC v.

       Armour, 46 N.E.3d 436, 441 (Ind. 2015). Summary judgment is not a summary

       trial, and it is not appropriate just because the non-movant appears unlikely to

       prevail at trial. Hughley, 15 N.E.3d at 1003-04. We “consciously err[ ] on the

       side of letting marginal cases proceed to trial on the merits, rather than risk

       short-circuiting meritorious claims.” Id. at 1004.


[15]   Here, the dispositive issue is whether Southside owed a duty to the Browns and

       thus could have been liable for the injuries Brooke sustained when bitten by

       Grieg. The parties agree that it is well-established that the owner or keeper of

       an animal is liable when that animal injures someone. See, e.g., Ross v. Lowe,

       619 N.E.2d 911, 914 (Ind. 1993) (“An owner or keeper who fails to exercise . . .

       reasonable care may be liable in negligence for the manner of keeping and

       controlling the dog.”). The Browns also point to Baker v. Weather ex rel. Weather,

       714 N.E.2d 740 (Ind. Ct. App. 1999), in which we held a landlord may be liable

       for the actions of an animal if the landlord owns or controls the property and

       has actual knowledge of the animal’s dangerous tendencies. Id. at 741-2.




       Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020          Page 8 of 12
       Finally, the Browns direct us to Indiana Model Civil Jury Instruction 1955,

       entitled, “Domestic Animals – Known to be Dangerous,” which provides:

               A [person][entity] who knows or by reasonable care should have
               known that a domestic animal [he][she][it] [owns][has charge of]
               is vicious or dangerous to [people][other animals][property] must
               use reasonable care under the circumstances to prevent the
               animal from causing injury or damage.


       The comments to the Civil Jury Instruction include reference to Artificial Ice &

       Cold Storage Co. v. Martin, 102 Ind. App. 74, 198 N.E. 446 (1935), which we find

       instructive here.

[16]   In Artificial Cold, Benjamin Earl Martin, who sold and delivered ice, was

       contacted by Artificial Cold on August 11, 1931, to “exchange a mule which he

       had been working to one of said wagons for a certain horse which another one

       of said defendant’s said delivery men had been working.” Id. at 76, 198 N.E. at

       447. Later that day, the horse kicked Benjamin and killed him. Benjamin’s

       wife, Mary, as administratrix of Benjamin’s estate, sued Artificial Ice, alleging:

               That said horse was a vicious and dangerous animal and was
               accustomed and in the habit of kicking and biting and was
               dangerous to work and handle, all of which said defendant then
               and there well knew when it ordered and requested said
               exchange and ordered and requested said decedent to use and
               work said horse in the place of said mule, but notwithstanding
               said vicious, and dangerous disposition and nature of said horse
               and defendant’s knowledge thereof, said defendant carelessly and
               negligently ordered and requested said decedent to use and work
               said horse and carelessly and negligently failed and neglected to
               give said decedent any notice or warning of said vicious and

       Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020        Page 9 of 12
               dangerous disposition and nature of said horse and of his
               inclination to kick, all of which said defendant knew or could
               and should have known at the time it ordered and requested said
               decedent to work and use said horse in hauling and delivering
               said ice.


       Id. Our court held that the complaint was “predicated upon the alleged

       negligent conduct of the appellant knowingly hiring a vicious and ugly mare to

       decedent without warning him of such characteristics.” Id. at 77, 198 N.E. at

       448. The claim went before a jury, which returned a verdict for Mary, as

       administratrix of Benjamin’s estate. Artificial Ice appealed.

[17]   Our court relied upon Hosmer v. Carney et al., 228 N.Y. 73, 126 N.E. 650 (1920),

       which states in relevant part:


               He is not responsible for such injury unless the vicious
               propensities of the animal are known to him, or by the exercise of
               reasonable care the same could have been ascertained. If such
               animal be delivered by him to another, he must inform such
               person of the animal’s vicious characteristics, so far as known, or
               ascertainable by the exercise of reasonable care. If such
               information be given, or the person to whom the animal is
               delivered knows, or before injury ascertains, the vicious character
               of the animal, the owner is not liable. The liability of the owner
               is predicated upon his omission of duty in not imparting the
               information, but such omission does not render him liable if the
               negligence of the injured party contributed to the injury.




       Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020       Page 10 of 12
       Id. at 75, 126 N.E. at 651 (internal citations omitted). 5 This standard, now

       almost a century old, is still law. Thus, we hold Southside, as the owner

       and/or keeper of Grieg, had a duty to inform the Browns of Grieg’s “vicious

       characteristics” so far as Southside knew, or to the extent such knowledge was

       ascertainable by the exercise of reasonable care.

[18]   The parties disagree as to whether Southside knew, or should have known by

       exercise of reasonable care, of Grieg’s past aggressions. For example,

       Southside contends Kurtz was not an employee or volunteer at the time of

       Grieg’s arrival at Southside, and thus any information CCHS gave Kurtz could

       not be considered information given to Southside by virtue of Kurtz as

       Southside’s agent. The Browns maintain Kurtz was a volunteer at Southside at

       the time relevant to this action. Further, there also remains a question of fact

       regarding whether Southside exercised reasonable care in ascertaining Grieg’s

       behavioral history prior to allowing the Browns to adopt him. As we have

       determined Southside had a duty to Brown, significant issues of material fact

       preclude summary judgment in this action. 6




       5
        Upon examination of the evidence, our court ultimately overturned the jury’s verdict in favor of the estate
       because there existed evidence to suggest Benjamin had “watered the mare [in question] occasionally” and
       “she kicked at decedent previous to the exchange in August.” Artificial Ice, 102 Ind.App. at 79, 198 N.E. at
       449. Thus, our court held, “the decedent had notice of the vicious character of the mare before the exchange
       was made. This would relieve the appellant from the duty of imparting such knowledge to the decedent,
       assuming it possessed the same.” Id.
       6
        Southside contends that, should we reverse the trial court’s decision and remand for further proceedings, it
       should be permitted to name IACS, MCAC, and CCHS again as non-parties despite the fact that the Browns’
       appeal challenges only the trial court’s order as to Southside. However, this is an issue for determination by


       Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020                              Page 11 of 12
                                                  Conclusion
[19]   Because Southside had a duty to inform the Browns of Grieg’s past bite history,

       and because there are issues of material fact regarding whether Southside

       breached that duty or proximately caused Brooks’ injuries, the trial court erred

       when it granted summary judgment in favor of Southside. Accordingly, we

       reverse and remand for proceedings consistent with this opinion.

[20]   Reversed and remanded.


       Riley, J., and Altice, J., concur.




       the trial court, which has discretion to allow Southside to amend its responsive pleadings to include
       nonparties who have been previously dismissed in the same action. See Osterloo v. Wallar ex rel. Wallar, 758
       N.E.2d 59, 64-5 (Ind. Ct. App. 2001) (trial court abused its discretion when it denied defendant’s motion to
       add previously-dismissed co-defendant as nonparty in defendant’s answer to plaintiff’s complaint).



       Court of Appeals of Indiana | Opinion 20A-CT-66 | October 15, 2020                              Page 12 of 12